Exhibit 10.1a



AMENDMENT
TO THE
2014 BANKUNITED, N.A.
NON-QUALIFIED DEFERRED COMPENSATION PLAN


    
This is an Amendment to the 2014 BankUnited, N.A. Non-Qualified Deferred
Compensation Plan (the “2014 Plan”) (the “Amendment”). All capitalized terms not
defined herein have the meaning ascribed to them in the Plan.
RECITALS
WHEREAS, the Board of Directors of BankUnited, Inc. (the “Board”), through its
Compensation Committee, is authorized to amend the Plan in accordance with
Section 14 of the Plan; and
WHEREAS, the Board wishes to amend the Plan to clarify the formula for Company
Contributions and provide participants with an opportunity to make annual
elections with respect to distributions of future deferrals upon a Change in
Control.
NOW, THEREFORE, pursuant to Section 14 of the Plan, the Plan is hereby amended,
in each case, effective as of the dates specified:
1.Effective as of January 1, 2014, Section 6.1(b) is hereby amended and restated
in its entirety to read as follows:
“(b)    Notwithstanding the preceding, with respect to a Group A Eligible
Employee Participant, Company Contributions shall be credited for each Plan Year
in an amount equal to the sum of (i) 100% of the portion of the Participant’s
Eligible Compensation deferred that does not exceed 1% of his or her Eligible
Compensation, plus (ii) 70% of the portion of the Participant’s Eligible
Compensation deferred that exceeds 1% of the Participant’s Eligible Compensation
but does not exceed 6% of the Participant’s Eligible Compensation. Such Company
Contributions shall be credited to the Participant’s Account as soon as
practicable after the end of the applicable pay period.”
2.Effective as of December 1, 2014, Section 9.3 of the Plan is hereby amended
and restated in its entirety to read as follows:
“9.3.    Change in Control. In the event of a Change in Control, distribution of
a Participant’s vested Account for a Plan Year shall be made in a lump sum
within 60 days of the Change in Control if:
(a)    with respect to deferrals of Eligible Compensation earned for services
rendered on or before December 31, 2014, the Participant selected such
distribution option in his or her initial Election Notice; or

1    

--------------------------------------------------------------------------------

Exhibit 10.1a



(b)    with respect to deferrals of Eligible Compensation earned for services
rendered on or after January 1, 2015, the Participant selected such distribution
option in his or her Election Notice for the Plan Year in which services
relating to such Eligible Compensation are rendered.”
3.Terms used herein without definitions shall have the meanings ascribed to them
in the Plan.
4.Except as expressly modified in this Amendment, all terms and conditions of
the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, BankUnited has caused this Amendment to the 2014 BankUnited,
N.A. Non-Qualified Deferred Compensation Plan to be executed by its duly
authorized officer on this 1st day of December, 2014.


BANKUNITED, N.A.




By:                        


Title:                        





2    